 SUPERIOR ROOFING COMPANY657(c) Post at its Lawton,Oklahoma,facility, copies of the attached notice marked"Appendix."17Copies of said notice to be furnished by the Regional Director forRegion 16,shall, after being duly signed by an authorized representative of Respond-ent, be posted by it immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by other 'material.(d)Notify the Regional Director for Region 16, in writing,within 20 days fromreceipt of this Decision,what steps have been taken to comply with the provisionshereof.18It is recommended that the complaint be dismissed as to allegations of unfair laborpractices not herein specifically found to have been engaged in."In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILLNOT interrogate employees concerning membership in or activitieson behalf ofLocal Union No. 214,Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO,on theirpart orthe part of otheremployees.WE WILLNOT discourage membership in the aforesaid Union or any otherlabor organization of employees by discharging or any other way discriminatingagainst employees in hire, tenure,or conditions of employment.WE WILLoffer immediate and full reinstatement with backpay to PatriciaRunyan.RAINBO PHOTO COLOR, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street,Fort Worth,Texas,Telephone No.335-4211,Extension 2145.Superior Roofing CompanyandOrland R. CooleyUnited Brotherhood of Carpenters and Joiners of America,LocalNo. 751, AFL-CIOandOrlandR. Cooley.Cases Nos.2O-CA-3460 and 2O-CB-1334.May 4, 1966DECISION AND ORDEROn January 5, 1966, Trial Examiner James T. Barker issued hisDecision in the above-entitled proceeding, finding that Respondents158NLRB No. 68.221-731-67-vol.158-43 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDhad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter,Respondents filed exceptions to theTrial Examiner's Decision together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete the word "Union" before the phrase "be forthwithreturned to the Regional Director for such posting" and insert theword "Superior," in paragraph A, 2, (d).[2.Delete the phrase "on or after the seventh day of employmentin accordance with the proviso to Section 8(a) (3)" and substitutetherefor the phrase "after the seventh day following the beginning ofsuch employment or the effective date of the agreement, whichever islater, in accordance with Section 8(f)...." in the first indented para-graph of the notice.[3.Amend the note at the bottom of the notice to read :NoTE.-We will notify the above-named individual to be rein-stated if presently serving in the Armed Forces ....]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on February 2, 1965, by Orland R. Cooley,an individual, theRegional Director of the National Labor Relations Board for Region 20, on May 28,1965, issued an order consolidatingcases,consolidatedcomplaint and ^ notice. ofhearing, designating SuperiorRoofing Company and UnitedBrotherhood of Car-penters and Joiners ofAmerica, Local No. 751, AFL-CIO,asRespondents andalleging violationsby RespondentSuperior of Section 8(a)(1) and(3) of the Act,and byRespondent Union of Section8(b)(1)(A)and (2)of the Act.Pursuant to notice,a hearing was held beforeTrialExaminer JamesT. Barker atSanta Rosa,California,on September1, 1965.All partieswere represented at thehearing and were afforded full opportunity to be heard,to introduce relevant evidence,to present oral argument,and to file briefswith me.Counsel for the Respondentspresentedoral argument and, on November 12, counsel for the GeneralCounsel andcounsel forthe RespondentUnion submittedbriefs. SUPERIORROOFING COMPANY659Upon consideration of the entire record in this proceeding and the briefs of theparties, and upon my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF SUPERIORSuperior Roofing Company is, and has been at all times material herein, a Cali-fornia corporation with offices and places of business located at Sacramento and SantaRosa, California.During times material Respondent Superior has been engaged in thebusiness of selling and installing roofing and insulation materials.During the calendar year preceding the issuance of the complaint herein Superior,,in the course and conduct of its business operations, sold and distributed products,and performed services valued in excess of $500,000.During the same period oftime Superior, in the course and conduct of its business operations, purchased and'received goods valued in excess of $50,000 directly from outside the State ofCalifornia.Upon these admitted facts, I find that Superior Roofing Company is, and at all timesmaterial herein has been, an employer engaged in commerce and in operations affect-ing commerce within the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, Local No. 751, AFL-CIO, is admitted by the parties to be a labor organization within the meaning ofSection 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA. The issueThe sole issue in this proceeding is whether Orland Cooley was discharged bySuperior, upon the demand of the Union, because he was not a member of the Union.B. Pertinent facts1.Orland Cooley terminatedOrland Cooley was initially employed by Superior at its Oakmont project onNovember 13, a Friday, by Branch Manager Victor Jones. Superior had requestedmen from the Roofers and the Carpenters unions but neither had men available.When Cooley asked for work he informed Jones that he was a member of RoofersLocal 236.Cedar shingles was the variety of shingles principally being applied, atthe Oakmont project and Cooley informed Jones that it had been some time sincehe had applied wood shingles.Although Superior had been using carpenters to applythis type of shingle, Jones agreed to permit Cooley to work, informing him that hewould "give him a try." IOn November 13, and for portions of November 16 and 17, Cooley worked inRespondent's employ applying cedar roofing shingles on buildings in the Oakmontproject.Inmidafternoon on November 16, while engaged in his work, Cooley wasapproached by Frank Morabito, the Union's assistant business agent.Morabito askedCooley for his referral slip.Cooley ignored him and Morabito spoke to Cooley twoor three times before Cooley answered.Thereupon, Morabito asked Cooley if hehad a union card. Cooley answered merely that he belonged to the Roofers union.Morabito requested Cooley come off the roof because he wanted to speak with him.Cooley declined, saying, "I don't feel I have anything to say to you as business agentof the Carpenters."Morabito left, asserting he would return.Some 30 minutes or more later, Morabito returned in the company of JamesRobbins, business agent of the Union.Robbins addressed Cooley, ordering him tocome off the roof, asserting, "You don't belong to the union." Cooley answered thathe did, but Robbins responded, saying, "You don't belong to our union."Cooleysaid that this was not necessary, that he belonged to "a roofer's union."Robbinsinvited Cooley to come off the roof and furnish evidence of this but Cooley declined,stating that he had done so once before and had lost his job as a result? Cooley1 The foregoing is based principally upon the credited testimony of Victor Jones, assupported in minor detail by that of Orland Cooley.2 This prior incident occurred In 1961. 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDdid, however,descend to the edge of the roof and proffered some receipts to Robbins,but Robbins refused to look at them.Robbins then told Cooley that he would "pull"allunion craftsmen from the project and levy a fine against those working withCooley.Cooley contested the propriety of such a move, pointing out that he was "aunion man."At approximately this point in time, Robbins asked Morabito if he knew of thewhereabouts on the project of Tommy Krout, Superior's foreman.Morabito informedRobbins that Krout was working on a house next door to the one on which Cooleywas working.As requested by Robbins, Morabito sought out Krout and, accordingto the credited testimony of Krout, request that Krout come next door and check ifCooley "belonged to the union and see if he had a referral." 3As requested, Krout did so.He went on the roof and spoke with Cooley. Accord-ing to a composite of the credited testimony of Krout and Cooley, Krout askedCooley why he would not show the union representative his referral, and he furtherinquired whether Cooley had a referral.Cooley answered that he did notfeel onewas required because he was a "union man."Krout asserted that one was requiredof every man on the project, as the project was a union one. Cooley answered thathe did not have a referral.Krout stated he could get one and insisted Cooley leave theroof, asserting that he did not want to risk the imposition of a fine by the Union. Thefollowing day, November 17, according to Cooley's credited testimony, he reportedto work and took a referral slip from the Roofers union to Krout.Krout stated thathe could not let Cooley go to work.When Cooley asked the reason, Krout wasadamant in his refusal and referred Cooley to Vic Jones, Superior's superintendent.Cooley spoke with Jones and Jones, at first, asserted that he could not put Cooley towork.Cooley, however, was insistent,contending that as he was a roofer and amember of the Roofers union, and that as Superior had a contract with the Roofers,Jones should pursue the question of his employment with the Roofers. Consequently,Jones placed a telephone call to the office of the Roofers union and spoke with some-one concerning Cooley. Jones terminated the telephone conversation with a remark,"You will have to go along with me on this, then."He then addressed Cooley,stating, "Allright.You can go to work, and we will see what happens."Cooley commenced work but worked only 4 hours. He was terminated by Fore-man Krout at noon when Krout approached Cooley and said,"I'm going to ask thatyou go."Cooley asked the reason and Krout responded,"I'm just going to have tolet you go."Whereupon Cooley left the job.Victor Jones testified that he ordered Tommy Krout to discharge Cooley becausehe was not "putting on enough shingles" and that his production approximated only80 percent of that reasonably to be expected on the job in question.Krout testifiedhe discharged Cooley because he was not "breaking" the shingles sufficiently, andbecause he"wasn't putting on enough material for his wages." 43 The testimony of Orland Cooley is in conflict with that of Frank Morabito with re-spect to whether or not demands were made upon Cooley to produce a union card.Morabitotestified that he merely requested Cooley to show him a clearance slip from the Union.However, Cooley's testimony on direct examination that Morabito demanded he produce aunion card was unshaken on cross-examination.From an evaluation of the testimony ofboth Cooley and Morabito,I am convinced that Morabito initiated the conversation withCooley by requesting a referral slip, but I reject Morabito's testimony that his demandsupon Cooley were limited merely to this request and did not encompass a demand forproduction of a union card.Orland Cooley Impressed me as a truthful witness who endeavored without subterfugeto testify to events as he recalled themHis inability to identify Morabito and VictorJones,who were present at the hearing, has been weighed as a credibility factor but,on balance,I am convinced In light of the limited contact that Cooley had had withMorabito and Jones, his inability to affect a visual Identity of them does not detract fromthe likelihood that he possessed an accurate recollection of the oral demands made uponhim on the occasions In question which jeopardized his job tenure and income.On the other hand,the testimony of Frank Morabito was significant for its tersenessIn detailing his initial conversation with Cooley and for the lack of certitude anddefinitivenesswith which he testified regarding the conversation between Cooley andRobbins.Further, Morabito's testimony with respect to his role and comments in sum-moning Tommy Krout wasmarked bythe same deficiencies of depth and substance. Iam convinced his testimony was purposefully evasive with respect to these significantevents.Accordingly,in those instances where Morabito's testimony is in conflict withthat of Cooley's,I credit Cooley.6Hayden Ponder,president and general manager of Superior,testified that he was In-formed by an office girl that Krout had reported It had been necessary to repair someunsatisfactory work Cooley had performed during the period of his employment. SUPERIORROOFING COMPANY661,2.Union security and job referral provisionsSuperior is a signatory to anagreementwith the Unioncontainingan 8-day union-security provision and a job-referral provision.Section IV, subparagraph (B) of theagreement,in pertinent part, provides as follows:The Local Unions or District Councils, as the case may be, shall establish andmaintain open and nondiscriminatory employment lists for the use of workmendesiring employment on work covered by this Agreement and such workmen shallbe entitled to use such lists free of charge.The individual employer shall firstcall upon the Local Union or District Council, as the case may be, having workand area jurisdiction for such men as he or it may from time to time need, andthe respective Local Union or District Council shall furnish to the Individualemployer the required number of qualified and competent workmen and skilledmechanics of the classifications needed by the individual employerin accordancewith the provisions of this Subsection IV(B).When ordering workmen of the skills required, the individual employer will givenotice to the Local Union or District Council, as the case may be, if possible,not later than 2:30 p.m. of the day prior (Monday through Friday) or, in anyevent, not less than 171/2 hours if possible before the required reporting timeand in the event that, 48 hours after such notice (Saturdays, Sundays and recog-nized holidays excluded) the Local Union or District Council shall not furnishsuch workmen, the individual employer may procure workmen from any othersource or sources. If workmen are so employed, the individual employer shallpromptly report to the appropriate Local Union or District Council, as the casemay be, having work and area jurisdiction, each such workman byname. Inemergency cases, workman may be dispatched other than at such dispatchingtimes.In order to continue the present practice, it is agreed that, notwithstanding theprovisions of this Subsection, up to 25% of the employees employed toperformwork covered by this Agreement on any project may be employees designatedby the individual employer from any source, but inall cases such employeesshall be subject to the provisions of Subsection IV(A) [Union Security].ConclusionsThe legality of the exclusive referral provisions and the union-security clause ofthe agreement between the Company and the Union are not in issue.The complaint alleges that Superior discharged Orland Cooley at the request of theUnion because Cooley was not a member of the Respondent Union. The RespondentUnion contends that Cooley was discharged solely because of his deficiencies as aroofer, and not for the reasons alleged in the complaint.5Further, contends the Union, its participation in the discharge of Cooley includedonly legally warranted conduct essential to police compliance with the exclusivereferral provisions of the collective-bargaining agreement.Additionally, the Unioncontends that as Cooley failed to exhaust administrative remedies provided under thecollective-bargaining agreement,the complaint should be dismissed.I find Respondents' contentions lack meritsRather, the record convinces me,and I find, that the Union demanded and secured Cooley's discharge because he was6Superior's answer-contained a general denial of the allegations of the complaint andit filed no brief.6I find without merit the Union'smotionthat the complaint herein should be dismissedunder the authority of the decision of the Supreme Court inRepublic Steel Corporation V.Maddox,379 U.S. 650. The Respondent Union contends that the complaintherein isbarred by virtue of the failure of Orland Cooley to exhaust the administrative remediesaccorded him under the collective-bargaining agreement between the Union and the Com-pany which provides that, "['a]ny person including an individual employer aggrieved by theoperation of the hiring arrangements or the provisions of the Section [Union Securityand Hiring] has the right to submit his grievance to a Joint Adjustment Board createdpursuant to.thisAgreement...provided that such submission is made in writ-ing . . within ten (10)days after the occurrence of the grievance.The Board shallhave full power to adjust the grievance,and its decision 'thereon shall be final and bind-ing upon the person submitting the grievance and all parties thereto."No useful purposewould be served in considering whether the reach ofMaddoxisas inclusive as theUnion asserts for the decision of the Board inAetna Bearing Company,152 NLRB 845,decided 5 months afterMaddox,clearly controls the case at bar, is binding upon theTrial Examiner and requires rejection of the Union's motion. See alsoAerodex, Inc.,149 NLRB 192. 662DECISIONS OF NATIONALLABORRELATIONS BOARDnot a member of the Union and thereby was unlawfully and discriminatorily moti-vated.Moreover, I find that the Company discharged Cooley not because his workwas unsatisfactory, but to comply with the unlawful request of the Union.It is, of course, permissible for a labor organization signatory to a collective-bargaining agreement containing a valid job-referral clause, in order to police com-pliance of the employing signatories with the terms of the job-referral clause, to enterupon work projects and insist upon visual proof of compliance from employed rank-and-file personnel in the form of a job clearance slip, permit, or card.Additionally,under Section 8(f) of the Act, union membership may be required of employeesof an employer engaged in the construction industry after the seventh day of employ-ment.A labor organization may not, however, under guise of enforcing job-referralprovisions, and absent valid union-security considerations, secure the discharge of anemployee solely on the ground that he lacks membership in the union.?Nor, may alabor organization impose upon nonmember workers whose employment at a con-struction project has encompassed less than the statutory 8-day period union member-ship as a condition to continued employment 8Moreover, when a labor organizationhas secured the discharge of an employee for discriminatory reasons, it is no defensethat it might have been entitled to obtain his discharge pursuant to an exclusivereferral provision of a collective-bargaining agreement .9 It is clear, upon this record,that the Union did not limit its conduct to merely policing compliance, but extendedit to enforcing membership in it as a precondition to a continued employment on theproject.Indicative of the preoccupation of representatives of the Union with the member-ship status of Cooley were the remarks of Morabito and, later, of Robbins when eachfirst conversed with Cooley.That their preoccupation was with membership in theRespondent Union is amply demonstrated by Robbins' admonition to Cooley that hisunion membership was of no moment in the context of the Robbins-Morabito inquirybecause Cooley did not belong to "our union." Further proof that membership in theRespondent Union was a cardinal interest to Morabito and Robbins is gained fromMorabito's advisory to Company Foreman Krout when Morabito summoned Kroutto the jobsite where Cooley and Robbins were conferring. On this occasion, Morabitorequested Krout's presence for the purpose of determining not only whether Cooleyhad a referral but whether he belonged to the Union.In conversing with Cooley, Krout observed that the project was a "union" one,requiring a referral from the Respondent Union, and insisted that Cooley leave theroof, revealing that the threat of fines at the hand of the Union weighed importantlyin his consideration.Respondent's reluctance to continue Cooley's employment after the appearance ofMorabito and Robbins at the jobsite is revealed by the reticent conduct of Vic Jonesthe following morning, November 17. Jones was doubtless cognizant of the inabilityof the Respondent Union to honor the Company's earlier request for workers to installwood shingles at the project, he was aware on the morning of November 17, as hehad been on November 13, when he first hired Cooley, that Cooley was not a memberof the Respondent Union, and had no referral from it.Moreover, as superintendentof the Company, and as one of its principal agents possessed of authority andresponsibility for securing craftsmen to carry on the Company's construction work,Jones was undoubtedly aware of the 8-day union-security provision of the collective-bargaining agreement and of the freedom granted Respondent in the circumstancesprevailing on November 17 to secure workmen outside the referral auspices of theUnion.Despite this, Jones only reluctantly permitted Cooley to return to work, and,even then, in circumstances revealing that he anticipated repercussions from theRespondent Union which would render the tenure of Cooley on the job tentative atbest.In the circumstances then prevailing, and considering the freedom grantedthe Company to secure workmen outside the Union's referral apparatus, the soleobjection to Cooley's continued employed that Jones could fear from the Union wasone based on Cooley's lack of union membership, one which at this point in time theUnion could not lawfully invoke as a reason for his termination.It is manifestly apparent that the repercussions feared by Jones soon came, andwithin 4 hours Cooley was terminated at Jones' instruction.Cooley had beenemployed by the Company less than 21/2 days.7 District Council of Painters No. 52, AFL-CIO, Brotherhood of Painters, Decoratorsand Paperhangers of America (Maynard C. Belvoir),150 NLRB 10948 SeeHarder's Construction Company,146 NLRB 698 ;J.W. Bateson Company, Inc.,134 NLRB 1654.District Council of Painters No. 52, AFL-CIO, Painters (Maynard C Belvoir), supra. SUPERIORROOFING COMPANY663The assertion that Cooley was terminated for faulty work is patently pretextual.He had not been informed of any deficiency in his work or production, he was twicewithin 24 hours removed from the job without the slightest referenceto assertedshortcomings as a craftsman, and, only 4 hours prior to his discharge, he had beengiven clearance to work by Vic Jones who, assertedly, ordered his discharge ongrounds of inefficiency.Moreover, admissions contained in the affidavit of VictorJones, received in evidence at the hearing, conclusively establish that the demand ofthe Union was a factor in Cooley's discharge.I find that although, as it was permitted under the collective-bargaining agreementto do, the Company had engaged Cooley to apply wood shingles at a time when theUnion was unable to supply workmen under the exclusive referral provisions of theagreement, and although Cooley had been employed less than 8 days, the Companyacceded to the Union's demand that it discharge Cooley because he lacked member-ship' in the Union.As a motivating factor in the Union's demand for Cooley's dis-charge and in the Company's acquiescence therein was an unlawful one, I find theCompany violated Section 8(a)(3) and the Union Section 8(b)(1) (A) and (2) ofthe Act.ioIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of Respondent Superior described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices,I shallrecommend that theycease anddesist therefrom, and that they take certain affirmativeactions which are necessary to effectuate the purposes of the Act.I shall recommend that the Respondent Union notify Superior Roofing Company,in writing, with a copy of said notification to Orland R. Cooley, that: the Union hasno objection to the employment of Orland Cooley in the capacity of a roofer withoutregard to his membership or nonmembership in the Respondent labor organization;Respondent Superior offer Orland Cooley immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority or otherrights and privileges; and both Respondents, jointly and severally reimburse Orland R.Cooley for the loss of pay he may have suffered by reason of the discriminationagainsthim resulting from his discharge, by payment of a sum of money equal to that whichhe normally would have earned from the date of the discrimination against him tothe date of Respondent Superior's offer of reinstatement,less net earnings.Loss ofpay shall be computed in accordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, and shall bear interest at the rate of 6 percentper annum, asset forth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entire record in this case, I herebymake the following:CONCLUSIONS OF LAW1.Superior Roofing Company is an employer within the meaning of Section 2(2)of the Act.2.United Brotherhood of Carpenters and Joiners of America, Local No. 751,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Orland R.Cooley, thereby encouraging membership in Respondent Union, Respondent Superiorhas engaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.By causing Respondent Superior to discriminate against Orland R. Cooley inviolation of Section 8(a) (3) of the Act, the Respondent Union hasengaged in and isengagingin unfair labor practices within the meaning of Section 8(b) (2) and (1) (A)of the Act.10District Council of Painters No. 52, AFL-CIO, Painters (Maynard C. Belvoir), supra.See alsoSully-Miller Contracting Company,152 NLRB 1623, and cases cited therein atfootnote 3.Cf.Local 542, International Union of Operating Engineers, AFL-CIO (RalphA.Marino),151 NLRB 497,N.L.R.B. v. Bechtel Corporation, et al,328 F 2d 28(C.A. 10). 664DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentirerecord in this case, it is hereby recommended that:A. Superior Roofing Company, Santa Rosa, California, its officers,agents, succes-sors, andassigns, shall:1.Cease and desist from:(a)Encouraging or requiring membership in Respondent Union as a condition ofemployment by discharging employees, or in any like or relatedmannerdiscriminatingagainst applicants for employment in regard to the hire or tenure of employment orany term or condition of employment, because they are not members of UnitedBrotherhood of Carpenters and Joiners of America, Local No. 751, AFL-CIO, orany other labor organization, except to the extent permitted by the proviso of Section8(a) (3) of the Act, as modified by the Labor-Management and Disclosure Act of 1959.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which it is found will effectuate thepolicies of the Act:(a)Offer Orland R. Cooley immediate and full reinstatement to his formerposition, or to a substantially equivalent position, without prejudice to his seniority orother rights and privileges, and jointly and severally with Respondent Union make himwhole for any loss of earnings he may have suffered as a result of the discriminationagainst him, in the manner and to the extent set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or itsagents, forexaminationand copying, all payroll records, social security payment records andreports, and all other records necessary to compute the amount of backpay due andthe right of reinstatement..(c) Post at its Santa Rosa, California, jobsite and at other regular places of busi-ness and jobsites, copies of the attached notice marked "Appendix A." itCopies ofsaidnotice to be furnished by the Regional Director for Region 20, shall, after beingduly signed by a representative of the Respondent Superior, be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by any other material.(d) Post at the places aforesaid and under the same conditions as set forth insubparagraph (c) above, and as soon as they are forwarded by the said RegionalDirector, copies of the Respondent Union's notice herein marked "Appendix B."Mail to said Regional Director, copies of the attached notice marked "Appendix A"for posting by Respondent Union at its offices, hiring halls, and meeting places inplaceswhere notices to its members and to other persons using the hiring hall andreferral services of Local 751 are customarily posted.Copies of said notice to befurnished by the Regional Director, shall, after being signed by a representative oftheRespondent Union, be forthwith returned to the Regional Director for suchposting.(e)Notify Orland R. Cooley if presently serving in the Armed Forces of theUnited States of America of his right to full reinstatement upon application in accord-ance with the Selective Service Act and Universal Military Training and Service Act,as amended,after discharge from the Armed Forces.(f)Notify the Regional Director for Region 20, in writing, within 20 days from thereceipt of thisDecision,what steps it has taken to comply herewith 12"In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "Recommended Order of a TrialExaminer"in the notice.In the additional event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words"a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."In the event that this Recommended Order be adopted by the Board,paragraph 2(f)thereof shall be modified to read:"Notifythe said RegionalDirector,in writing, within10 days from the date of this Order,what steps the Respondent has taken to complyherewith." SUPERIORROOFING COMPANY665B United Brotherhood of Carpentersand Joinersof America, Local No 751,AFL-CIO, its officers,agents,and representatives, shall1Cease and desist from(a)Causing or attempting to cause Respondent Superior to discharge,refuse tohire, or otherwise discriminate against Orland R Cooley, or any other employee, inviolation of Section 8(a) (3) of the Act, or otherwise to discriminate against employ-ees orapplicants for employment in violation thereof(b) In any like or related manner causing or attempting to cause RespondentSuperior to discharge, layoff, decline to hire, or otherwise discriminateagainst itsemployees or applicants for employment for lack of union membership or for reasonsother than failure to tender dues and initiation fees uniformly required as a conditionof acquiring and retaining membership in Respondent Union, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959(c) In any like or related manner restraining or coercing employees or applicantsfor employment in the exercise of rights guaranteed in Section 7 of the Act2Take the following affirmative action which it is found is necessary to effectuatethe policies of the Act(a)Notify Respondent Superior, with a copy to Orland R Cooley, in writing, thatRespondent Union has no objection to, and will not interfere with, the employment bySuperior of Orland Cooley, or oppose his reinstatement, in the manner set forth insection entitled "The Remedy "(b) Jointly and severally with Respondent Superior make whole Orland Cooleyfor any loss of pay he may have suffered by reason of his discharge, in the mannerand to the extent set forth in the section of this Decision entitled "The Remedy "(c)Post in all of its offices, meeting halls, hiring halls, and union halls, copies ofthe attached notice maiked "Appendix B " 13Copies of said notice to be furnishedby the Regional Director for Region 20, shall, after being duly signed by the Respond-ent Union's authorized representative, be posted by the said Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to members and otherpersonsusing the hiring hall and referral services of Local 751 are customarily posted.Reasonable steps shall be taken by Respondent Umon to insure that such notices arenot altered, defaced, or covered by any other material(d) Post at the same places and under the same conditions,as soonas they areforwarded by the Regional Director, copies of the attached notice marked "AppendixA"(e)Mail to the Regional Director for Region 20 signed copies of the notice marked"Appendix B" for posting by Superior Roofing Company(f)Notify the Regional Director for Region 20, in writing, within 20 days fromthe receipt of this Decision, what steps the Respondent Union has taken to complyherewith 14IT IS FURTI'IER RECOMMENDED that,unlesson or before 20 days from the date ofthe receipt of this Decision, the Respondents notify the said Regional Director, mwriting, that they will comply with the Recommended Order, the Boardissue anOrder requiring that said Respondents take the action aforesaid18 In the event that this Recommended Order be adoptedby theBoard the words "aDecision and Order"shall be substituted for the words"Recommended Order of a TrialExaminer"in the noticeIn the additional event that the Board s Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order"shall be substituted for the words'a Decisionand Order"14In the event that this Recommended Order be adopted by the Board paragraph 2(e)thereof shall be modified to read "Notify the said Regional Director,inwritingwithin10 days from the date of this Order,what steps the Respondent has taken to complyherewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees thatWE WILL NOT encourage membership in United Brotherhood of Carpentersand Joiners of America, Local No 751, AFL-CIO, or any other labor organiza-tion by discharging employees because of nonmembership in this labor orga-nization,except to the extent that membership may be required on or after the 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDseventh day of employment in accordance with the proviso to Section 8(a) (3 )of the Labor Management Relations Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOT, in any like or related manner, restrain or coerce employeesin the exercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL jointly and severally with United Brotherhood of Carpenters andJoiners of America, Local No. 751, AFL-CIO, make Orland R. Cooley wholefor any loss of pay he may have suffered as a result of his being dischargedbecause he was not a member of said labor organization.WE WILL immediately reinstate Orland R. Cooley to his former position as aroofer, or to a substantially equivalent position, without prejudice to his seniorityor other rights and privileges.SUPERIORROOFING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees to be reinstated ifpresently serving in the Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 450 GoldenGate Avenue, Box 36047, San Francisco, California, Telephone No. 556-0335.APPENDIX BNOTICE TO ALL MEMBERS OF UNITEDBROTHERHOODOF CARPENTERSAND JOINERSOF AMERICA,LOCAL No. 751, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we herebynotify you that:WE WILL NOT cause or attempt to cause Superior Roofing Company to dis-charge,demote, deny employment to, or otherwise discriminate against OrlandR. Cooley inviolation of Section8 (a) (3) of the Act.WE WILL NOT, in any likeor related manner,restrain or coerce employees inthe exerciseof the rightsguaranteed in Section7 of the Act,except to the extentthat such rights maybe affected by an agreement requiring membership in alabor organization, as authorized in Section 8(a)(3) of theAct, as modified bythe Labor-ManagementReportingand DisclosureAct of 1959.WE WILL notifySuperior RoofingCompany, in writing, that wehave no ob-jection to, and will not interferewith, the hiring or employment of Orland R.Cooley,as a roofer,whether heis a memberof this Union or not.WE WILL jointlyand severallywith SuperiorRoofingCompany make OrlandR. Cooley whole for any loss of pay he may have sufferedas a result of his beingdischargedby SuperiorRoofingCompany fornot beinga member of our Union.UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA,LOCAL No. 751, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the dateof posting,and must not be altered, defaced,or covered by any othermaterial.Ifmembershave anyquestion concerningthisnoticeor compliancewith itsprovisions,they may communicatedirectlywiththe Board'sRegionalOffice, 450Golden GateAvenue, Box 36047,San Francisco,California,TelephoneNo.556-0335.